479 F.3d 1153
UNITED STATES of America, Plaintiff-Appellee,v.Raul ORTUNO-HIGAREDA, Defendant-Appellant.
No. 04-10257.
United States Court of Appeals, Ninth Circuit.
March 16, 2007.

Lynnette C. Kimmins, USTU—Office of the U.S. Attorney, Evo A. Deconcini, Nathan D. Leonardo, Esq., Leonardo & Roach, Tucson, AZ, for Plaintiff-Appellee.
Francisco Leon, Esq., Tucson, AZ, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Circuit Judge, J. CLIFFORD WALLACE, STEPHEN REINHARDT, DIARMUID F. O'SCANNLAIN, PAMELA ANN RYMER, MICHAEL DALY HAWKINS, SIDNEY R. THOMAS, BARRY G. SILVERMAN, SUSAN P. GRABER, KIM McLANE WARDLAW, RAYMOND C. FISHER, RICHARD A. PAEZ, MARSHA S. BERZON, RICHARD C. TALLMAN, and JAY S. BYBEE, Circuit Judges.

ORDER

1
In light of the information furnished to us by the parties in response to our order of March 13, 2007, the appeal is dismissed as moot. The three-judge panel opinion, published at 450 F.3d 406 (9th Cir.2006), is vacated.